ACCEPTED
                                                                                         14-14-00169-CV
                                                                           FOURTEENTH COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    1/29/2015 9:50:00 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                  CLERK

                                  14-14-00169-CV
                KYLE TAUCH, TRANQUILITY APARTMENTS
                                                                         FILED IN
                                                                  14th COURT OF APPEALS
                              GENERAL CORP AND                       HOUSTON, TEXAS
                                                                  1/29/2015 9:50:00 PM
                     TRANQUILITY APPARTMENTS, LTD.
                                                                  CHRISTOPHER A. PRINE
                                                                           Clerk
                                     Appellants
                                          V.
                                    JOEL SCOTT
                                      Appellee


         ON APPEAL TO THE FOURTEENTH COURT OF APPEALS
                 FROM THE 80TH JUDICIAL DISTRICT COURT
                        TRIAL CASE NO. 2011-21305-CV


                    MOTION FOR EXTENSION OF TIME
                        TO FILE APPELLANTS’ BRIEF


TO THE HONORABLE COURT OF APPEALS:
      COME       NOW      KYLE      TAUCH,       TRANQUILITY         APARTMENTS

GENERAL CORP. and TRANQUILITY APARTMENTS LTD, APPELLANTS in

this case, and file this, their Motion for Extension of Time to File Appellants’ Brief.

Appellants would show as follows:
                                         1.

      Appellants are Kyle Tauch, Tranquility Apartments General Corp. and

Tranquility Apartments, Ltd.. Appellee is Joel R. Scott

                                         2.

      Judgment was signed Nov. 25, 2013 after a bench trial. A Request for Findings

of Fact and Conclusions of Law was filed on December 13, 2013 and a Motion to

Modify Judgment was filed on December 24, 2013. Notice of Appeal was filed in

the trial court on February 24, 2014. The Reporter’s Record was filed on October

17, 2014.

                                         3.

      Appellants’ Brief is due in the Court of Appeals today, January 29, 2015.

                                         4.

      Two previous extensions have been granted and counsel has never asked for

more than two extensions in twenty-two years, but counsel is too sick to proof what

she has written and needs a one-day extension.

                                         5.

      The extension requested is one (1) day, until January 30, 2015.

                                         6.

      The reason for this extension is so that Appellants’ counsel will do justice to

the task before her. The extension is not sought for delay.
                            CONCLUSION & PRAYER

       Appellants’ Counsel visited her daughter without knowing that her daughter

had a nasty cold. Counsel has completed a draft of the brief, but is too ill to properly

proof it.

       WHEREFORE, PREMISES CONSIDERED, APPELLANTS ask this Court

to extend the deadline for filing their Brief one day, until January 30, 2015, and for

such other and further relief as may be just.

                                                Respectfully submitted,

                                                _____/s/ MB CHIMENE_________

                                                THE CHIMENE LAW FIRM
                                                Michele Barber Chimene
                                                TBN 04207500
                                                15203 Newfield Bridge Ln.
                                                Sugar Land, TX. 77498
                                                PH: (713) 474-5538; no fax
                                                michelec@airmail.net

                        CERTIFICATE OF CONFERENCE

       Appellants counsel tried to contact Chad Flores, counsel for Appellee, but it
is past working hours.

                                                ______/s/ MB CHIMENE________

                           CERTIFICATE OF SERVICE

      A true and correct copy of this Motion for Extension has been served on
counsel for Appellee, Chad Flores at Beck Redden, 1221 McKinney, Ste. 4500,
Houston, TX. 77010, cflores@beckredden.com via ECF and email on this, the 29th
of January 2015.                          ______/s/ MB CHIMENE_________